Case: 17-20602      Document: 00514468804         Page: 1    Date Filed: 05/11/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                    No. 17-20602                            May 11, 2018
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
MICHAEL OJEGBA AGBONIFO,

                                                 Plaintiff-Appellant

v.

MATTHEW S. BOYDEN, United States Postal Inspector,

                                                 Defendant-Appellee


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:17-CV-1872


Before HIGGINBOTHAM, JONES, and SMITH, Circuit Judges.
PER CURIAM: *
       A federal grand jury indicted Michael Ojegba Agbonifo for several
violations of federal law.       After pleading not guilty, he was found to be
incompetent to stand trial and was committed to the custody of the Attorney
General.    His trial has not commenced.            Proceeding pro se and in forma
pauperis, Agbonifo filed a 42 U.S.C. § 1983 civil rights complaint against
Matthew S. Boyden, a United States Postal Inspector. He alleged that Boyden


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-20602    Document: 00514468804       Page: 2   Date Filed: 05/11/2018


                                 No. 17-20602

violated his Fourth Amendment rights when Boyden searched his house and
seized certain of his property. The district court found that Agbonifo’s claims
of an illegal search and seizure would, if true, implicate the validity of the
criminal charges against him and any potential conviction.           See Heck v.
Humphrey, 512 U.S. 477, 486-87 (1994). As such, the district court concluded
that, because Agbonifo’s criminal case was still pending, his § 1983 suit was
premature, and the district court ordered that it be stayed and closed for
administrative purposes. See Mackey v. Dickson, 47 F.3d 744, 745 (5th Cir.
1995). Agbonifo now appeals that decision.
      This court has a duty, sua sponte, to determine whether it has appellate
jurisdiction. Mosley v. Cozby, 813 F.2d 659, 660 (5th Cir. 1987). Federal
appellate courts only have jurisdiction over appeals from (1) final orders
pursuant to 28 U.S.C. § 1291; (2) orders that are deemed final due to a
jurisprudential   exception,   such    as   the    collateral   order    doctrine;
(3) interlocutory orders specified in 28 U.S.C. § 1292(a); and (4) interlocutory
orders that are properly certified for appeal by the district court pursuant to
Federal Rule of Civil Procedure 54(b) or § 1292(b). Dardar v. Lafourche Realty
Co., 849 F.2d 955, 957 (5th Cir. 1988); Save the Bay, Inc. v. United States Army,
639 F.2d 1100, 1102 & n.3 (5th Cir. Feb. 1981).
      In the present case, the district court has not entered a final judgment,
has not made an interlocutory order specified in § 1292(a), and has not certified
an interlocutory order for appeal. See Martin v. Halliburton, 618 F.3d 476, 481
(5th Cir. 2010); § 1292(a), (b). Furthermore, the district court’s stay order is
not a collaterally appealable order. See Mohawk Indus., Inc. v. Carpenter,
558 U.S. 100, 106-07 (2009). Accordingly, the appeal is DISMISSED for lack
of jurisdiction. See Grace v. Vannoy, 826 F.3d 813, 815-22 (5th Cir. 2016).




                                       2